DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 6/17/2019.   Claims 1-14 and 16-21 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 6/17/2019 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) submitted on October 1, 2019, August 10, 2020, November 2, 2020, and February 25, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5, 7, 9, 10, 12, 14, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20190171944 (Lu) in view of U.S. Patent App. Pub. No. 20180330280 (Erenrich et al, hereinafter “Erenrich”).
With regard to Claim 1, Lu describes:
“A computer-implemented method, the method comprising steps of:
processing input data via a first entity resolution model, wherein the input data comprise labeled input data and unlabeled input data; (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using labelled data, unlabeled data, or semi-labelled data.)
training, using (i) the one or more portions of the unlabeled input data and (ii) one or more deep learning techniques, the neural network entity resolution model; and (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using classification or clustering algorithms (cited as “one or more deep learning techniques”) and unlabeled data.)
performing one or more entity resolution tasks by applying the trained neural network entity resolution model to one or more datasets; (Lu, paragraph 21 describes that the entity resolution across the document is conducted after the entity extraction and recognition.)
wherein the steps are carried out by at least one computing device.  (Lu, paragraph 26)
Lu does not describe “identifying one or more portions of the [[unlabeled]] input data to be used in training a neural network entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the first entity resolution model.”  
However, Erenrich describes:
“identifying one or more portions of the [[unlabeled]] input data to be used in training a neural network entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the first entity resolution model.”  (Erenrich, paragraph 21 describes that supervised active learning may be used to train an entity resolution system.  Paragraph 21 of Lu describes training with unlabeled data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the supervised active learning as described by Erinrich into the system of Lu to provide a powerful and efficient method of developing and improving machine learning models, as described in paragraph 21 of Erinrich.
	With regard to Claim 2, Lu describes “the one or more datasets comprise an amount of labeled data less than a given threshold.”  Paragraph 21 of Lu describes that all the data used could be unlabeled data, which would be zero labeled data.
	With regard to Claim 3, Lu does not explicitly describe “the one or more deep learning techniques comprise implementing distributed representations of entity record pairs for classification.”  However, paragraph 29 of Erinrich describes an entity resolution system that pairs data from a first and a second list. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entity record pairs as described by Erinrich into the system of Lu to determine a canonical name for the location and associate all of the records in the cluster with the canonical name, as described in paragraph 29 of Erinrich.
	With regard to Claim 5, Lu describes “the trained neural network entity resolution model comprises a recurrent neural network model.”  Paragraph 48 of Lu describes that a recurrent neural network may be used in the described invention.
	With regard to Claim 7, Lu describes “generating the first entity resolution model by training, via one or more deep learning techniques, a neural network model with labeled input data.”  Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using labelled data.
With regard to Claim 9, Lu describes:
“A computer program product comprising a computer readable storage medium having program instructions embodied therewith (Lu, paragraph 63.), the program instructions executable by a computing device to cause the computing device to:
process input data via a first entity resolution model, wherein the input data comprise labeled input data and unlabeled input data; (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using labelled data, unlabeled data, or semi-labelled data.)
train, using (i) the one or more portions of the unlabeled input data and (ii) one or more deep learning techniques, the neural network entity resolution model; (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using classification or clustering algorithms (cited as “one or more deep learning techniques”) and unlabeled data.) and
perform one or more entity resolution tasks by applying the trained neural network entity resolution model to one or more datasets. (Lu, paragraph 21 describes that the entity resolution across the document is conducted after the entity extraction and recognition.)
Lu does not describe “identify one or more portions of the [[unlabeled]] input data to be used in training a neural network entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the first entity resolution model.”  
However, Erenrich describes:
“identify one or more portions of the [[unlabeled]] input data to be used in training a neural network entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the first entity resolution model.”  (Erenrich, paragraph 21 describes that supervised active learning may be used to train an entity resolution system.  Paragraph 21 of Lu describes training with unlabeled data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the supervised active learning as described by Erinrich into the system of Lu to provide a powerful and efficient method of developing and improving machine learning models, as described in paragraph 21 of Erinrich.
With regard to Claim 10, Lu does not explicitly describe “the one or more deep learning techniques comprise implementing distributed representations of entity record pairs for classification.”  However, paragraph 29 of Erinrich describes an entity resolution system that pairs data from a first and a second list. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entity record pairs as described by Erinrich into the system of Lu to determine a canonical name for the location and associate all of the records in the cluster with the canonical name, as described in paragraph 29 of Erinrich.
	With regard to Claim 12, Lu describes “the trained neural network entity resolution model comprises a recurrent neural network model.”  Paragraph 48 of Lu describes that a recurrent neural network may be used in the described invention.
	With regard to Claim 14, Lu describes “the program instructions executable by a computing device further cause the computing device to: generate the first entity resolution model by training, via one or more deep learning techniques, a neural network model with labeled input data.”  Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using labelled data.
With regard to Claim 16, Lu describes:
“A system comprising:
a memory; (Lu, paragraph 63) and
at least one processor (Lu, paragraph 63) operably coupled to the memory and configured for:
processing input data via a first entity resolution model, wherein the input data comprise labeled input data and unlabeled input data; (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using labelled data, unlabeled data, or semi-labelled data.)
training, using (i) the one or more portions of the unlabeled input data and (ii) one or more deep learning techniques, the neural network entity resolution model; (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using classification or clustering algorithms (cited as “one or more deep learning techniques”) and unlabeled data.) and
performing one or more entity resolution tasks by applying the trained neural network entity resolution model to one or more datasets. (Lu, paragraph 21 describes that the entity resolution across the document is conducted after the entity extraction and recognition.)
Lu does not describe “identifying one or more portions of the [[unlabeled]] input data to be used in training a neural network entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the first entity resolution model.”  
However, Erenrich describes:
“identifying one or more portions of the [[unlabeled]] input data to be used in training a neural network entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the first entity resolution model.”  (Erenrich, paragraph 21 describes that supervised active learning may be used to train an entity resolution system.  Paragraph 21 of Lu describes training with unlabeled data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the supervised active learning as described by Erinrich into the system of Lu to provide a powerful and efficient method of developing and improving machine learning models, as described in paragraph 21 of Erinrich.
	With regard to Claim 17, Lu does not explicitly describe “the one or more deep learning techniques comprise implementing distributed representations of entity record pairs for classification.”  However, paragraph 29 of Erinrich describes an entity resolution system that pairs data from a first and a second list. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entity record pairs as described by Erinrich into the system of Lu to determine a canonical name for the location and associate all of the records in the cluster with the canonical name, as described in paragraph 29 of Erinrich.
With regard to Claim 21, Lu describes “software implementing the method is provided as a service in a cloud environment.” The Abstract of Lu describes that the disclosed invention can be practiced in a cloud environment.
7.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Erinrich and further in view of U.S. Patent App. Pub. No. 20160328386 (Cross et al, hereinafter “Cross”).
	With regard to Claim 4, Lu in view of Erinrich does not explicitly describe “said training the neural network entity resolution model comprises constructing a vector representation of each of the entity record pairs by leveraging word embeddings.”  However, paragraph 43 of Cross describes a neural network that is trained to generate vectors using word embeddings. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include word embeddings as described by Cross into the system of Lu in view of Erinrich to make it easier to determine similarities between words, as described in paragraph 17 of Cross.
With regard to Claim 11, Lu in view of Erinrich does not explicitly describe “said training the neural network entity resolution model comprises constructing a vector representation of each of the entity record pairs by leveraging word embeddings.”  However, paragraph 43 of Cross describes a neural network that is trained to generate vectors using word embeddings.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include word embeddings as described by Cross into the system of Lu in view of Erinrich to make it easier to determine similarities between words, as described in paragraph 17 of Cross.

8.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Erinrich and further in view of U.S. Patent App. Pub. No. 20190318261 (Deng et al, hereinafter “Deng”).
With regard to Claim 6, Lu in view of Erinrich does not explicitly describe “fine-tuning the neural network entity resolution model by labeling, via manual input, one or more uncertain portions of the processed input data.”  However, Paragraph 72 of Deng describes receiving a manual label input from a user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the manual label input as described by Deng into the system of Lu in view of Erinrich to provide data on inputs that carry valuable new information to supplement the labeled data already stored, as described in paragraph 72 of Deng.
With regard to Claim 13, Lu in view of Erinrich does not explicitly describe “the program instructions executable by a computing device further cause the computing device to: fine-tune the neural network entity resolution model by labeling, via manual input, one or more uncertain portions of the processed input data.”  However, Paragraph 72 of Deng describes receiving a manual label input from a user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the manual label input as described by Deng into the system of Lu in view of Erinrich to provide data on inputs that carry valuable new information to supplement the labeled data already stored, as described in paragraph 72 of Deng.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Erinrich and further in view of U.S. Patent App. Pub. No. 20200252600 (Tseng et al, hereinafter “Tseng”)
With regard to Claim 8, Lu in view of Erinrich does not explicitly describe “the one or more deep learning techniques comprise learning an attribute-agnostic and transferable neural network model from multiple source datasets using dataset adaptation.”  However, paragraph 24 and 25 of Tseng describe that a category-agnostic feature extraction block 202 and a category-specific viewpoint estimation block 204 are trained using a training set Strain containing a finite set of object categories.  Multiple data sets are used, which causes adaptation of the model.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include training the category-agnostic model as described by Tseng into the system of Lu in view of Erinrich to assist in creating new categories when they are encountered, as described in paragraph 25 of Tseng.

10.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Erinrich and further in view of U.S. Patent App. Pub. No. 20210056388 (Karg et al, hereinafter “Karg”)
With regard to Claim 18, Lu describes:
“A computer-implemented method, the method comprising steps of:
processing input data via a [[randomly initialized]] model, wherein the input data comprise unlabeled input data; (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using labelled data, unlabeled data, or semi-labelled data.)
training, using (i) the one or more portions of the unlabeled input data and (ii) one or more deep learning techniques, the [[randomly initialized]] entity resolution model; (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using classification or clustering algorithms (cited as “one or more deep learning techniques”) and unlabeled data.) and
performing one or more entity resolution tasks by applying the trained [[randomly initialized]] entity resolution model to one or more datasets; (Lu, paragraph 21 describes that the entity resolution across the document is conducted after the entity extraction and recognition.)
wherein the steps are carried out by at least one computing device.  (Lu, paragraph 63)
Lu does not describe “identifying one or more portions of the [[unlabeled]] input data to be used in training a randomly initialized entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the randomly initialized entity resolution model.”  
However, Erenrich describes:
“identifying one or more portions of the [[unlabeled]] input data to be used in training a [[randomly initialized]] entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the [[randomly initialized]] entity resolution model.”  (Erenrich, paragraph 21 describes that supervised active learning may be used to train an entity resolution system.  Paragraph 21 of Lu describes training with unlabeled data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the supervised active learning as described by Erinrich into the system of Lu to provide a powerful and efficient method of developing and improving machine learning models, as described in paragraph 21 of Erinrich.
Lu in view of Erinrich does not explicitly describe a “randomly initialized entity resolution model.”  However, paragraph 43 of Karg describes randomly initializing a neural network model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the randomly initialized model as described by Karg into the system of Lu in view of Erinrich to help create a new generation of a neural network, as described in paragraph 43 of Karg.
With regard to Claim 19, Lu does not explicitly describe “the one or more deep learning techniques comprise implementing distributed representations of entity record pairs for classification.”  However, paragraph 29 of Erinrich describes an entity resolution system that pairs data from a first and a second list. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entity record pairs as described by Erinrich into the system of Lu to determine a canonical name for the location and associate all of the records in the cluster with the canonical name, as described in paragraph 29 of Erinrich.
	With regard to Claim 20, Lu describes “the trained [[randomly initialized]] entity resolution model comprises a recurrent neural network model.”  Paragraph 48 of Lu describes that a recurrent neural network may be used in the described invention.  Lu in view of Erinrich does not explicitly describe a “randomly initialized entity resolution model.”  However, paragraph 43 of Karg describes randomly initializing a neural network model.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the randomly initialized model as described by Karg into the system of Lu in view of Erinrich to help create a new generation of a neural network, as described in paragraph 43 of Karg.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20190361961 (Zambre et al.) describes an entity resolution model that identifies entities in a document.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./           Examiner, Art Unit 2656                                                                                                                                                                                             
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656